DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 8 and 15 are in independent form. 
Claims 1, 6, 8, 14, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6, 8, 14, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, 8 and 15, recites “text based description”; however neither one of the paragraphs mention by the applicant mentions “text based description” (¶ [0060]-[0064] and [0067]). Examiner search the content of the specification for “text based description” to no avail. Examiner has interpreted “text based description” as time stamps. Therefore “text based description” has been considered new matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) A method, comprising: associating a vehicle with an impact; saving media captured before and after the impact as a media segment; transmitting, by a computing device 
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAWA; Kazuyuki et al. (US 20190193659 A1) [Miyazawa] in view of Seth; Rohit et al. (US 20190244301 A1) [Seth] in view of TAKADA; Yousuke et al. (US 20200374422 A1) [Takada].

	Regarding claims 1, 8 and 15, Miyazawa discloses, a method, comprising: associating a vehicle with an impact (an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0006], [0007], [0010], [0025]); 
receiving media captured before and after the impact (Storing a video of the periphery of a vehicle and the like when the vehicle encounters a traffic accident is extremely important for a party concerned in the accident or a third party organization to know behavior of the vehicle, a pedestrian, and the like involved in the accident before and after the accident. As a device for storing an accident video, for example, a driving recorder is known for capturing a video ahead of the vehicle with a camera mounted near a rearview mirror in the vehicle, and storing in the storage device the video of a certain period before and after the accident is detected ¶ [0002]). 
However Miyazawa does not explicitly facilitate for building a sound profile from the identified sounds.
Seth discloses, building a sound profile from the identified sounds (In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Seth’s  system would have allowed Miyazawa to facilitate for building a sound profile from the identified sounds. The motivation to combine is apparent in the Miyazawa's reference, because there a need to improve automated accident analysis such as automatic multi-device accident detection and verification, automated multi-device information capture, and automated geospatial and geo-relational digital scene recreation.
However neither Miyazawa nor Seth explicitly facilitates identifying a plurality of sounds included in the media from a plurality of different transports; synchronizing the identified plurality of sounds from the plurality of transports with video included in the media;  identified sounds that have been synchronized with the video, the sound profile comprising a plurality of unique identifiers of the plurality of sounds, respectively, and a plurality of text-based descriptions of the plurality of sounds, respectively, each text-based description including a description of one or more attributes of a respective sound from among the plurality of sounds; and storing the sound profile in memory.
Takada discloses, identifying a plurality of sounds included in the media from a plurality of different transports (see Fig. 1, identifying multiple audio data (audio data 1 – audio data N)); 
synchronizing the identified plurality of sounds from the plurality of transports with video included in the media (A system is provided for synchronizing video clips with audio data [Abstract]. Also see ¶ [0006]-[0008], [0012], [0013], [0015] and [0019]);  
identified sounds that have been synchronized with the video, the sound profile comprising a plurality of unique identifiers of the plurality of sounds (In general, the system comprises one or more video capture devices configured to capture video and audio data related to the scene, a data store configured to store the audio, the metadata, and the video data generated by each respective capture respectively, and a plurality of text-based descriptions of the plurality of sounds, respectively, each text-based description including a description of one or more attributes of a respective sound from among the plurality of sounds (timecodes associated with video and/or audio ¶ [0007], [0008], [0012], [0013], [0024], [0026], [0029], [0031]); and 
storing the sound profile in memory (The system includes one or more video capture devices that captures audio and video data of a scene, and a data store for the audio data, the metadata, and the video data generated by each respective capture device [Abstract]. Also see ¶ [0007], [0008], [0012]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Takada’s system would have allowed Miyazawa and Seth to facilitate facilitates identifying a plurality of sounds included in the media from a plurality of different transports; synchronizing the identified plurality of sounds from the plurality of transports with video included in the media;  identified sounds that have been synchronized with the video, the sound profile comprising a plurality of unique identifiers of the plurality of sounds, respectively, and a plurality of text-based descriptions of the plurality of sounds, respectively, each text-based description including a description of one or more attributes of a respective sound from among the plurality of sounds; and storing the sound profile in memory. The motivation to combine is apparent in the Miyazawa and Seth's reference, because there a need for efficient and user/resource friendly for synchronization techniques using audio information.

Regarding claims 2 and 9, the combination of Miyazawa and Seth discloses, wherein the media further comprises one or more of video, a text file, an image file, vehicle telemetry, environmental data, traffic data, and sensor data (Miyazawa: an accident information collection system for transmitting accident information including a video of the periphery of a vehicle captured by a vehicle-mounted camera to an information collection center when an abnormality is detected in the vehicle behavior ¶ [0004]. Also see ¶ [0006], [0007], [0010], [0025]).

Regarding claims 3, 10 and 16, the combination of Miyazawa and Seth discloses, wherein media further comprises data related to one or more of ambient temperature, road conditions, weather, wind speed or direction, time of day, and light sources (Seth: temperature sensors ¶ [0024]. Road conditions ¶ [0029]. Weather data ¶ [0035]).

Regarding claims 4, 11 and 19, the combination of Miyazawa and Seth discloses, wherein the media further comprises a direction for one or more sounds, wherein another computing device comprises a server, wherein the synchronizing comprises synchronizing the one or more sounds with the video based on the direction of the one or more sounds (Seth: In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. Examiner specifies that the audio video taken at the same time tend to be synchronized).

Regarding claims 5, 13 and 17, the combination of Miyazawa and Seth discloses, wherein the media comprises media captured during a first time period before the impact and media captured during a second time period after the impact (Miyazawa: and storing in the storage device the video of a certain period before and after the accident is detected ¶ [0002] and [0085]). 

Regarding claims 6, 14 and 18, the combination of Miyazawa and Seth discloses, wherein each text-based description within the sound profile comprises: a unique identifier of a respective sound; a starting timestamp of the respective sound; an ending timestamp of the respective sound (Miyazawa: Here, as illustrated in FIG. 5, the accident information 10 includes, for example, vehicle information 10a, an accident situation 10b, date and time information 10c, location information 10d, steering information 10e, brake information 10f, acceleration information 10g, vehicle speed information 10h, sensor information 10i, driver information 10j, log information 10k, and a video 10l ¶ [0075]); and an indication of a source of the respective sound (Seth: In some embodiments for example, the system may automatically capture and/or analyze video, audio, and/or image data captured by a camera array of one or more vehicles involved in an accident (or of a home or business security system, in the case of a non-vehicle accident/event) ¶ [0013]. Examiner specifies that each vehicle is the source of the data (audio/video)).

Regarding claims 7, 12 and 20, the combination of Miyazawa and Seth discloses, transmitting the sound profile to one of an emergency services provider, or an insurance provider (Seth: ccident-detection systems are primarily directed to mitigating injury and loss of life by expediting emergency services deployment ¶ [0012]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/18/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154